Citation Nr: 0714294	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  02-17 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Saadat, Counsel




INTRODUCTION

The veteran had active military service from August 1967 to 
September 1970.  This case comes to the Board of Veterans' 
Appeals (Board) from a June 2001 rating decision, and was 
remanded in May 2006.


FINDING OF FACT

The veteran is not shown to have engaged in combat with the 
enemy during active military service, nor to have any 
verified in-service stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Proper notice must be provided to 
a claimant before the initial VA decision on a claim for 
benefits and must:  (1) inform the claimant about the 
information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The RO clearly 
advised the veteran of the four elements required by 
Pelegrini II in a December 2005 letter.

In a June 2006 letter, VA provided the veteran with notice of 
the type of evidence necessary to establish a disability 
rating and effective date for the disability on appeal.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA 
satisfied its notice requirements as of June 2006 and 
readjudicated the claim for service connection in a December 
2006 supplemental statement of the case.  

The veteran's service medical and personnel records have been 
obtained, as have VA medical records (including the report of 
a May 2001 psychological assessment).  Neither the veteran 
nor his representative have indicated that there are 
outstanding records pertaining to his claim. 

In an October 2002 written statement, the veteran indicated 
that he received disability benefits from the Social Security 
Administration (SSA).  To date, VA has not requested SSA 
records but a remand for this purpose is not warranted.  It 
is exceedingly likely that any records obtained from the SSA 
would (at most) merely confirm that the veteran has been 
treated for diagnosed PTSD, a fact which the Board readily 
concedes.  The veteran has never alleged that there are any 
outstanding SSA records which provide information about the 
key question of this case: whether his PTSD stressors have 
been independently corroborated.  Remanding this case again 
simply to obtain SSA records would only serve to delay a 
Board decision on the merits.   

In an August 2006 letter to his last known address, the 
veteran was advised that a hearing on his claim had been 
scheduled for September 25, 2006.  He failed to appear for 
this hearing, however.  

The veteran has not undergone a VA examination specifically 
for an opinion as to the etiology of any current PTSD, nor 
does the Board find that such an opinion is required.  A 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but: (A) contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317, 
manifesting during an applicable presumptive period provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service- connected disability. 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

As detailed below, the preponderance of the evidence is 
against a finding that the veteran engaged in combat with the 
enemy during his period of active military service or that 
any alleged in-service stressor has been verified.  Because 
the evidence of record in this case does not satisfy 
subparagraph (B) of 38 C.F.R. § 3.159(c)(4), VA has no duty 
to seek a medical opinion.

VA has satisfied its applicable duties to notify and assist, 
and additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Therefore, the veteran is not prejudiced by the 
Board's adjudication of his claim.

II.  Claim for service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection for PTSD requires (1) medical evidence 
establishing the diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128, 136-137 (1997).

There is no question that the veteran currently has a 
diagnosis of PTSD.  He was diagnosed as having this 
disability following a May 2001 VA psychological assessment.  
The veteran has asserted that his PTSD arises from various 
stressors in Vietnam.

In adjudicating a claim for service connection for PTSD, the 
Board must evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
the veteran's military records, and all pertinent medical and 
lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.304(f).  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 
66 (1993).

If VA determines that the veteran engaged in combat with the 
enemy and that his alleged stressor is combat related, then 
his lay testimony or statements are accepted as conclusive 
evidence of the occurrence of the claimed stressor, and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. 
at 146; Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, this rule does not apply in cases in which (1) the 
veteran's descriptions of stressors are not consistent with 
the circumstances, conditions, or hardships of service or (2) 
the Board finds clear and convincing evidence that the 
particular claimed stressful event did not occur.  Cohen at 
147.  If VA determines either that the veteran did not engage 
in combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony by itself is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence to 
corroborate the veteran's testimony or statements.  Cohen at 
146; see also Moreau v. Brown, 9 Vet. App. 389 (1996).

The veteran served in Vietnam from January 1968 to January 
1969.  His MOS was wheeled vehicle mechanic.  His DA Form 20 
indicates that he was involved in the TET 68 Counter 
Offensive and the Vietnam Counter Offensives III, IV, V, and 
VI, but gives no further details in this regard.  His DD Form 
214 reflects that he received a Vietnam Campaign Medal and a 
Vietnam Service Medal with one Silver Service Star 
(reflecting his participation in the five campaigns noted 
above).  He was not awarded the Combat Infantryman Badge, the 
Purple Heart Medal, or any other award specifically 
associated with combat.  

Service medical records reflect that in April 1969, a 
howitzer shell fell on the veteran's right big toe (nothing 
indicates that this incident occurred during actual combat, 
however).  An x-ray of the right foot was negative.  In 
November 1969, he was treated for a knife wound on his right 
leg (apparently sustained in a parking lot at Fort Hood, 
Texas).  The wound was dressed in an emergency room setting.  
In February 1970, he was seen in an emergency room setting 
for severe hallucinations (perceiving that there were "pink 
flowers all over the place") after taking acid.  He was 
later diagnosed as having a transient psychotic episode due 
to LSD ingestion, completely resolved.  At his July 1970 
separation examination, he was not found to have any 
psychiatric conditions, nor were any combat-related injuries 
noted.      

The Board finds that there is no credible evidence that the 
veteran "engaged in combat with the enemy" for purposes of 
38 U.S.C.A. § 1154(b).  Although he may have served in a 
combat zone, serving in a combat zone is not the same as 
engaging in combat with the enemy.  See VAOPGCPREC 12-99 
(Oct. 1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Under these circumstances, the stressors reported by the 
veteran must be independently corroborated.  They are not in 
this case.

At a May 2001 VA examination and in written statements filed 
in May 2001 and October 2002, the veteran alleged the 
following stressors: (1) throughout active duty he was in 
combat zones and fell under small arms fire and rocket 
attacks; (2) while serving on guard duty in Da Nang, he shot 
and killed two Vietnamese civilians (an incident allegedly 
covered up by military authorities); and (3) he witnessed a 
fellow soldier die, also while assigned to guard duty.  

The Board notes that the veteran has never alleged that he 
has PTSD arising from a howitzer shell falling on his foot or 
a knife being stabbed into his leg.  Nevertheless, he has 
repeatedly been asked to provide complete and detailed 
descriptions of the specific traumatic incidents he believes 
resulted in PTSD.  The RO sent him letters requesting such 
information in November 1987, December 2000, and December 
2005. 

Most recently, the RO sent letters in June and September of 
2006, which advised the veteran that VA needed specific 
details of the combat-related incidents that resulted in 
PTSD.  A questionnaire was included with the September 2006 
letter, on which the veteran was to provide the date and 
place of the incidents, units of assignment, detailed 
description of the incidents, medals or citations received as 
a result, and the name or other identifying information 
concerning any other individuals involved, if appropriate.  
The veteran did not respond to either letter.  

In November 2006, the RO issued a formal finding to the 
effect that information required to corroborate the stressful 
events described by the veteran was insufficient to send to 
the U.S. Army and Joint Services Records Research Center 
and/or insufficient to allow for meaningful research by the 
Marine Corps or the National Archives and Records 
Administration.  The veteran was notified of this finding in 
a December 2006 supplemental statement of the case, but again 
he did not respond.
  
VA's duty to assist the veteran in developing the facts and 
evidence pertinent to a claim is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of veterans to cooperate with VA.  See Olson 
v. Principi, 3 Vet. App. 480, 483 (1992). 

There is no probative evidence that the veteran engaged in 
combat with the enemy, nor has any claimed in-service 
stressor been independently corroborated.  Therefore the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  While the veteran may sincerely 
believe that his diagnosed PTSD is related to service, as a 
layperson without medical expertise, he is not qualified to 
address questions requiring medical training for resolution 
(such as a diagnosis or medical opinion as to etiology).  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The claim for service connection for PTSD must be denied.  
The doctrine of reasonable doubt does not apply because the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).

ORDER

Service connection for PTSD is denied.




____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


